ROBB, Associate Justice.
This is an ap- , peal from a Patent Office decision dismissing appellant’s opposition to the registration by appellee, as a trade-mark for paints, of colored horizontal bands, with the words “OLD MISSION” prominently shown in the upper band, and an equally prominent pictorial representation of an old mission in approximately the center of the mark.
Appellant’s mark comprises a plurality of varicolored horizontal bands, and a pictorial representation of a globe, and a paint container from which paint is being poured upon the globe, the paint container bearing the initials “SWP” (Sherwin-Williams Paint), and on the globe are the words “Cover the Earth.”
We agree with the Patent Office that the dominant characteristics of appellant’s mark are the representation of the globe and its accessories, while the dominant characteristics of appellee’s mark are the words “OLD MISSION” and the pictorial representation of an old mission, and hence that there is no> likelihood of confusion in the concurrent use of the two marks.
The decision is affirmed.
Affirmed.